internal_revenue_service appeals_office release number release date date date certified mail department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended uil we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reason s in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you have not established that you are organized exclusively for exempt purposes described in sec_501 of the code the purposes in your articles of organization are broader than the exempt purposes described in sec_501 of the code you have not established that you are operated exclusively for exempt purposes described in sec_501 of the code providing free investment advice to the general_public is not a charitable activity you also have not established that you carry on any substantial educational activity you have not established that you meet the requirements of sec_501 of the code you also have not provided sufficient detail about your intended operations contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b individual c state d date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts letter cg you were incorporated on d under c non-profit law articles state your specific purpose is to your articles of incorporation public provide educational and charitable assistance through guidance and advice improving the investment knowledge and financial literacy of the general this corporation will assist the general_public to become consumers with a conscience aware that every dollar spent is a vote that can uphold and sustain a healthy economy without sacrificing sufficient rates of return on long term investments for retirement planning and college savings integrating money with core human values by your articles also provide that you are organized and operated exclusively for educational and charitable purposes within the meaning of sec_501 of the internal_revenue_code your bylaws state in article that your specific purposes are a b c d e f to the advice provide general financial to provide financial advice to the general_public to provide financial advice to the general_public freely at no cost to value emphasized to provide the general_public an awareness of how their spending directly affects the economy in a nonsustainable versus healthy way to provide the general_public socially responsible investment choices socially screened mutual funds municipal_bonds credit unions community development banks and loan funds etc to provide the general_public basic financial emphasis on reducing unwanted debt and saving for retirement or college literacy and financial planning based public factors your operations will be based in two geographic areas of state c you will provide investment advice to the general_public your business will be conducted initially and primarily by b your president and a registered investment_advisor with the securities_and_exchange_commission and of providing investment advice to the general_public will be provided at no cost you expect to mainly provide help for the underserved_population which may have limited discretionary income you will also provide general assistance with financial literacy and debt reduction your primary business activity state c you strive to access those in need of assistance with investment matters concentrating mainly on screened mutual funds to meet retirement and college savings goals you will provide investment opportunities that are values-based and promote a healthier and sustainable economy your goal is to educate the general_public on spending and saving letter cg catalog number 47630w money in whole a socially responsible way for the good of themselves and the world as a you have not conducted any advertising however you plan to reach the general_public through flyers and bumper stickers as well as booths outside of various public gatherings you will seek support from government grants public agency funding and individual contributions you are currently operating out of the b’s home until you are more successful you have three officers and two directors due to b’s experience as an investment_advisor he will provide and be compensated for his services b is an officer but not a director b will be compensated no more than dollar_figure for the current_year and two succeeding years you will provide investment opportunities that are values-based and promote a healthy and sustainable economy such as banking with a credit_union or investing in a socially screened municipal_bond fund you will recommend mutual funds to your clients as an investment vehicle of choice as well as bonds for those closer to retirement and community investment projects you will not charge a fee for advice given to the public and expect mainly to provide help for the under-served population striving to access those in need of assistance with investment matters you define underserved persons as those transitioning from the criminal justice system substance abusers unemployed and low income population however no individuals shall be refused investment advice should they seek it you did not provide the percentage of your clients that will be underserved you will determine which clients are underserved through the use of a cash_flow questionnaire you understand that the under-served population may have limited discretionary income and you will provide general assistance with financial literacy and debt reduction you submitted copies of materials that you plan to give to clients the submitted information included auto insurance buying tips financial recordkeeping sample budgets and tips for high school college students your investment advice will differ from traditional investing in its approach to selecting or rejecting potential investment candidates you will have no involvement in the actual investment transactions traditional investing involves selecting an investment based upon criteria such as industry size growth projections and earnings estimates you will pay attention to the above listed criteria but will also give weight to those areas that are important to your client's values such as environmental impact or if they make sell alcohol or tobacco_products the extra layer of scrutiny means that two companies may look about the same by the numbers but one will fail the socially response test the socially responsible company will be chosen for your client's investment you will also make similar recommendations to select investment candidates based upon the socially responsible test in addition to traditional criteria you the general you will public letter cg catalog number 47630w did not explain how you will make your advice available to the general_public however you did submit a sample of written investment advice that you will provide the advice consists of two pages of general information regarding opening a online brokerage account you will provide one-on-one advice utilizing some type of computer aided program to provide financial plans the financial planner will gather extensive information from the client including family and financial information to be entered into the software program clients will be put in touch with other trusted financial professionals in order to execute those parts of a financial plan that requires the purchase of registered securities you plan to start an internship and volunteer program providing valuable experience and insight to students seeking careers in financial planning b will provide the training to the interns and volunteers no compensation will be provided to interns a computer_program will be used to prepare financial plans for clients personalized to address their specific needs extensive information will be gathered on the client client's family and finances you plan to advertise through the use of flyers bumper stickers community events churches and schools although you have not yet prepared any advertising materials repair services you feel you will not enter into contracts with the investment opportunity entities you do not credit counseling debt consolidation debt repayment or debt provide credit negotiation in business administration and facilitation as sufficient knowledge of financial planning business in order to conduct your operations b was employed in the financial planning industry for off several years ago and has been unemployed to date b was not an officer with his former employer however he performs the same duties of providing investment advice that your directors have proven skills years however b was laid as well law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net eamings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers letter cg catalog number 47630w ii iii iv makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behaif of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b c the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i ii iii requires that any fees charged to reasonable a consumer for services are allows for the waiver of fees if the consumer is unable to pay and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i ii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment letter cg catalog number 47630w of consumer debt organization or its affiliates and creditors to other than the credit counseling iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified to meet either the organizational_test or the operational_test it is not exempt an organization fails section such in if sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in activities insubstantial part of furtherance of one or more exempt purposes its sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides an applicant organization must establish it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_65_299 - the instant organization was formed to assist individuals and families with financial problems to work out those problems and to check the rising incidence of personal bankruptcy in the community the objectives and activities of the organization contribute to the betterment of the community as a whole accordingly it is held that the organization is entitled to exemption from federal_income_tax as an organization described in sec_501 of the code revrul_67_138 - the organization's training of low-income families on various aspects of house-building and homeownership is educational since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community the organization's other activities in assisting families in need to obtain adequate housing are charitable since they provide relief to the underprivileged lessen the burdens of government and are a means of combating community deterioration accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_68_16 - a fund set up as an adjunct to a school of business administration that is exempt from federal_income_tax for the sole purpose of providing business students with instruction and experience in managing securities may be exempt from federal letter cg catalog number 47630w income_tax under sec_501 of the internal_revenue_code of the fund is used by the students as an adjunct to their course of instruction to obtain knowledge and experience in their education accordingly the organization is exempt from federal_income_tax under sec_501 of the code portfolio management thus fund contributes to security the revrul_68_167 - sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations states that the term ‘charitable’ includes relief of the poor and distressed an organization can relieve the poor and distressed other than through direct grants such as by providing necessary services this organization provides a necessary service for needy women by giving them a market for their products and a source_of_income in assisting needy persons in this manner the organization serves a charitable purpose accordingly the organization is exempt from federal_income_tax under sec_501 of the code relieving revrul_69_441 - by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization is the poor and distressed furthermore by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization is instructing the public on subjects useful to the individual and beneficial to the community accordingly the organization is exempt from federal_income_tax under sec_501 of the code compare revrul_65_299 c b which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 that case the organization was not engaged in for assistance were not limited to those who were in need of such assistance as proper recipients of charity and the families or individuals eligible any educational activities in revrul_70_585 - provides four situations where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families it is entitled to exemption under sec_501 of the code situation - by providing homes for low income families who otherwise could not afford them the organization is relieving the poor and distressed thus it is held that this organization is organized and operated exclusively for charitable purposes and it is exempt from federal_income_tax under sec_501 of the code situation - the organization's activities are designed to eliminate prejudice and discrimination and to lessen neighborhood tensions it is engaged in charitable activities within the meaning of sec_501 of the code situation - letter cg catalog number 47630w the organization's purposes and activities combat community deterioration by assisting in the rehabilitation of an old and run-down residential area they are charitable within the meaning of sec_501 of the code situation - the organization plans to erect housing that it to be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public since the organization's program is not designed to provide relief to the poor or to carry out any other charitable purpose within the meaning of the regulations applicable to sec_501 of the code rul legal provide - the organization was formed to services for rev economically depressed communities its sole activity is the operation of a legal program for the benefit of low income residents of these communities by inducing lawyers to establish practices in economically depressed communities and to provide substantial free legal services to low income residents of such communities the organization is relieving the poor and distressed the fact that the recipients of the organization's financial assistance the legal interns are not themselves members of a charitable_class does not mean the organization is not operating primarily for charitable purposes the interns are merely the instruments by which the charitable purposes are accomplished therefore the fact that they derive personal gain from the arrangement does not detract from the organization's charitable purposes accordingly it is held that the organization's activities are charitable and since it otherwise qualifies for exemption the organization is exempt under sec_501 of the code revrul_75_283 - by providing information and technical assistance to local tenant groups in public housing projects regarding the rights and responsibilities of tenants and the effect of existing laws and regulations concerning public housing and by representing such groups before state and federal housing authorities the organization is aiding individuals whose income is too low for them to obtain decent safe and sanitary housing such activities can be expected to result in improved living conditions fair rental and lease agreements and more knowledgeable tenants the cumulative effect of the organization's activities is the relief of the poor and distressed within the meaning of sec_1_501_c_3_-1 of such regulations accordingly it is operated exclusively for charitable purposes and qualifies for exemption from federal_income_tax under sec_501 of the code revproc_86_43 1986_2_cb_729 describes the methodology test the internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sections the regulations the revenue_procedure states that the focus of sec_1_501_c_3_-1 is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a c -1 d of the code and c of letter cg catalog number 47630w the organization's presentations is leaming process one factor indicating the method is not educational is as follows t he approach used in not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation ed the supreme court held that the presence of in 326_us_279 66_sct_112 l a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes and operated exclusively in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization's overall activities educational charitable for or the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps _ its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non- select manner because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of private interests letter cg catalog number 47630w application of law be sec_501 of the code sets forth two main tests for an organization to recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 you fail both tests organizational_test sections provision an organization must have a is organized exclusively for exempt purposes thus satisfying the to demonstrate that it valid organizational_test dissolution the regulations you do not have a valid purpose clause therefore you do not meet the organizational_test a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations valid purpose clause and a c -1 b i c -1 b and of your articles provide that your specific purpose is to and charitable educational provide advice improving the investment knowledge and financial literacy of the general_public by integrating money with core human values this corporation will assist the general_public to become consumers with a conscience aware that every dollar spent is a vote that can uphold and sustain a healthy economy without sacrificing sufficient rates of return on long term investments for retirement planning and college savings assistance guidance through and your articles do not limit your purposes to one or more exempt purposes specifically integrating money with core human values assisting the general_public to become consumers with a conscience aware that every dollar spent is a vote that can uphold and sustain a healthy economy without sacrificing sufficient rates of return on long term investments for retirement planning and college savings are not exempt purposes therefore you do not have a valid purpose clause accordingly you are not organized for exempt purposes operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes section the regulations you failed to establish that you are operated exclusively for one or more exempt purposes c -1 c of letter cg catalog number 47630w your activities are not charitable you will all of your time and resources are devoted to providing investment advice are value-based and promote a healthy and provide investment opportunities that a socially sustainable economy such as banking with a credit_union or investing in an screened municipal_bond fund recommending mutual funds to your clients as investment vehicle of choice as well as bonds for those closer to retirement and community investment projects you will not charge a fee and expect mainly to provide help for the underserved those in need of assistance with investment matters you define underserved persons as those transitioning from the criminal justice system substance abusers the unemployed and the low income population however no individuals seeking advice shall be refused providing investment advice services does not provide relief to the poor and distressed within the meaning of sec_1 c - d of the regulations or serve any other purpose recognized as charitable in fact your advice is not limited to low income persons while you intend to mainly provide help to the underserved some of whom may be considered charitable beneficiaries you will provide advice to anyone who seeks it the persons that you define as underserved by their very nature do not have the funds to engage in investment activities therefore your services are not directed exclusively to low-income individuals accordingly you are unlike the organizations described in revrul_67_138 supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed you are similar to the organization described in situation of revrul_70_585 in that you are providing advice to individuals that are not poor and distressed you are also similar to the organization described in revrul_65_299 in that you are providing information that contributes to the betterment of the community as whole by encouraging socially responsible investment choices however the organization in that case qualified for exemption under sec_501 rather than c you are unlike the organization in revrul_68_167 were the organization provided a necessary service for needy women to give them a market for their products and a source_of_income providing investment advice is not a necessary service to provide a source_of_income to your clients nor are you like the organization in revrul_72_559 were the organization is relieving the poor and distressed by providing substantial free legal services to low income residents the recipients of the free legal services are low income individuals finally the organization in revrul_75_283 was aiding individuals whose income was too low for them to obtain decent safe and sanitary housing such activities can be expected to result in improved living conditions fair rental and lease agreements and more knowledgeable tenants the cumulative effect of the organization's activities is the relief of the poor and distressed your activities do not provide assistance in obtaining letter cg catalog number 47630w needs of everyday life such as a source_of_income decent and affordable housing or legal services thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code your activities are not educational is to your content incidental to educate the general_public on spending and saving money in you are distinguishable from the organizations in revrul_68_16 and revrul_69_441 because you are not conducting an educational program although you stated that your goal is a socially responsible way you have not provided any evidence of an educational program your sole activity is recommending investment options such as mutual funds bonds or credit unions based upon a socially responsible test as weil as traditional criteria you did submit a few materials that include information such as auto insurance buying tips financial recordkeeping and tips for high school college students however the minimal educational investment advice recommending which mutual_fund to invest in does not provide instruction or training for the purpose of improving or developing the advisee's capabilities within the meaning of sec_1_501_c_3_-1 nor do you provide any instruction of the public you do plan to start an internship program to provide instruction to the interns seeking careers in financial planning however the program is not operational at this time unlike the organizations revrul_68_16 supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them nor do you provide instructions to students you provided no evidence that your financial advisor does anything other than gave family and financial information in order to provide advice as to which investment vehicles are appropriate communicating with financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 a homeowner to of providing activity out fill a you have not held any seminars or workshops to date nor have you begun your internship program your counseling sessions are used to the information required to provide advice regarding appropriate socially responsible investment options in which to invest finally the few educational materials that you distribute are incidental to your activity of providing investment advice therefore you failed to establish that your interactions with the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations clients provide instruction or training useful to solicit you do not operate a substantive on-going educational program any revenue to activities involving educational programs expenses to training employees you do not dedicate you do not allocate any like the organization in solution plus supra you did letter cg catalog number 47630w not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients thus your activities are not educational within the meaning of sec_501 private benefit an organization is not organized or operated exclusively for exempt purposes unless it see sec_1_501_c_3_-1 of the serves a public rather than a private interest regulations a service that your clients would otherwise have to provide themselves either through their own efforts or through the payment of fees to a third party finally you benefit party financial professionals through referrals of clients required services to purchase registered securities your provision of investment advice is therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 not provide credit_counseling_services tailored the specific needs and you do to not provide educational circumstances of consumers sec_501 you do information to the public on budgeting personal finance financial literacy saving and spending practices and the sound use of credit nor do you assist individuals and families with financial problems by providing them with counseling sec_501 you have provided no educational seminars or workshops to the general_public and no educational materials distributed to your clients your programs are tailored towards teaching people how to soundly invest as choosing socially responsible companies to invest with therefore you do not meet the requirements under sec_501 well as finally you indicated b your president is projected to receive compensation from you as an employee therefore more than of the members of your board_of directors are also compensated as employees sec_501 d ii letter cg catalog number 47630w had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion are facts and information provided you based on the not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not restrict you to sec_501 purposes you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not educating your clients nor do you provide your services to poor or distressed individuals you do not serve a public rather than c -1 d ii of the regulations therefore you are not described in sec_501 as required by section interest private a accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of we will consider your statement and decide if the information affects our this letter to determination reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues your statement does provide basis not if a types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number n o p n a a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this letter cg catalog number 47630w have examined the statement of facts under penalties of perjury presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete declare that your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that the the an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all it within the irs of the administrative remedies available to if you do not intend to protest this determination you do not need to take any further action final adverse determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
